


109 HR 5935 IH: Medicare Residency Program Fairness

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5935
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Green of
			 Wisconsin introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an adjustment to the reduction of Medicare resident positions based
		  on settled cost reports.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Residency Program Fairness
			 Act of 2006.
		2.Adjustment to the
			 reduction of Medicare resident positions based on settled cost reports
			(a)In
			 generalSection 1886(h)(7) of the Social Security Act (42 U.S.C.
			 1395ww(h)(7)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Adjustment based
				on settled cost report for rural and small urban hospitalsIn the
				case of a hospital located in a rural area (as defined in subsection (d)(2)(D))
				or in an urban area that is not a large urban area (as so defined) for
				which—
							(i)the otherwise
				applicable resident limit was reduced under subparagraph (A)(i)(I); and
							(ii)such reduction was
				based on a reference resident level that was determined using a cost report
				that was subsequently settled, whether as a result of an appeal or otherwise,
				and the reference resident level under such settled cost report is higher than
				the level used for the reduction under subparagraph (A)(i)(I);
							the
				Secretary shall apply subparagraph (A)(i)(I) using the higher resident
				reference level and make any necessary adjustments to the reduction described
				in clause (i). Any such necessary adjustments shall be effective for portions
				of cost reporting periods occurring on or after July 1, 2005.
				The first sentence of this subparagraph shall not
				be taken into account in applying the second sentence of subparagraph
				(B)(i).
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 422 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173).
			
